IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                    RENDERED: MARCH 24, 2022
                                                         NOT TO BE PUBLISHED



                Supreme Court of Kentucky
                                2021-SC-0385-MR



BELL HELICOPTER TEXTRON, INC.                                            APPELLANT


                     ON APPEAL FROM COURT OF APPEALS
V.                            NO. 2021-CA-0339
                     CLAY CIRCUIT COURT NO. 14-CI-00013


HONORABLE OSCAR GAYLE HOUSE                                               APPELLEE
JUDGE, CLAY CIRCUIT COURT

AND

EMILEE DOBBS, INDIVIDUALLY, AND AS
ADMINISTRATRIX OF THE ESTATE OF HERMAN
LEE DOBBS, JR; HAYDEN DOBBS, BY HIS
MOTHER AND NEXT FRIEND, EMILEE DOBBS;
WALKER DOBBS, BY HIS MOTHER AND NEXT
FRIEND, EMILEE DOBBS; STACEY COLE,
CO-ADMINISTRATOR OF THE ESTATE OF
EDDY SIZEMORE; JUSTIN SIZEMORE,
CO-ADMINISTRATOR OF THE ESTATE OF
EDDY SIZEMORE; AND TYSON JONES, BY
HIS MOTHER AND NEXT FRIEND,
BRITTANY PARTIN                        REAL PARTIES IN INTEREST


                   MEMORANDUM OPINION OF THE COURT

                                    AFFIRMING

      Bell Helicopter Textron, Inc. appeals from the Court of Appeals’ denial of

its Petition for a writ of mandamus precluding Judge Oscar Gayle House from

enforcing his order with respect to retrial of a tort liability case following
reversal from the Court of Appeals. After a careful review of the record and the

arguments of the parties, we affirm the Court of Appeals.

                   I.    Facts and Procedural Background.

      The underlying case arose from a tragic helicopter accident in Clay

County in June 2013. Bell manufactured the helicopter involved in the

accident. The Real Parties in Interest collectively filed three lawsuits against

Bell seeking damages for personal injury, wrongful death, and loss of

consortium arising from the deaths of the helicopter’s occupants.

      The consolidated cases were tried before Clay Circuit Court in 2017. The

jury awarded damages of over $21 million, collectively, and the trial court

entered a judgment accordingly. On Bell’s appeal, the Court of Appeals

reversed the judgment based on errors regarding certain evidentiary issues and

declined to address the issues as to sufficiency of evidence regarding

manufacturing defect and excessiveness of the damage awards. Bell Helicopter

Textron, Inc. v. Dobbs, No. 2018-CA-0049-MR, 2019 WL 248691 (Ky. App. June

14, 2019), discretionary rev. denied, No. 2019-SC-0387-D, No. 2019-SC-0388-

D (Ky. Dec. 13, 2019).

      Following remand, the trial court scheduled a new trial for August 2022.

In response to several motions from the Real Parties in Interest, the trial court

entered an Order providing: 1) discovery would remain closed; 2) the case

would be retried on liability only; and 3) in the event the jury once again found

against Bell, the damages award from the first trial would be reinstated, with

interest accruing from the date of the original, albeit reversed, judgment,

                                         2
October 2, 2017. The trial court denied Bell’s motion to reconsider these

rulings and, additionally, denied its request to reopen discovery to name an

additional expert witness who was neither identified nor testified at the first

trial.

         Following the trial court’s orders, Bell filed an original action, pursuant

to CR1 76.36, requesting the Court of Appeals issue a writ of mandamus

compelling the trial court to hold a new trial on damages, if necessary; to limit

the interest on any potential second judgment to the date of the second

judgment; and to allow it to supplement its trial and expert witness disclosures

so that it might present different or additional witnesses and testimony in the

second trial. The Court of Appeals denied the Petition and this appeal follows.

                                    II.   Writ Standard.

         As stated in Appalachian Racing, LLC v. Commonwealth, 504 S.W.3d 1, 3

(Ky. 2016), “[w]e employ a three-part analysis in reviewing the appeal of a writ

action.” First, we examine the Court of Appeals’ factual findings for clear error.

Id. Second, we review all legal conclusions under the de novo standard. Id.

And, third, since the ultimate “decision whether . . . to issue a writ of

prohibition is a question of judicial discretion[, our] review of a court’s decision

to issue a writ is conducted under the abuse-of-discretion standard.” Id. In

other words, “we will not reverse the lower court's ruling absent a finding that

the determination was ‘arbitrary, unreasonable, unfair, or unsupported by




         1   Kentucky Rules of Civil Procedure.

                                                  3
sound legal principles.’” Id.; see also Allstate Prop. & Cas. Ins. Co. v. Kleinfeld,

568 S.W.3d 327, 331 (Ky. 2019).

      Our standard for the issuance of writs, whether of prohibition or of

mandamus, is oft stated:

             A writ of prohibition may be granted upon a showing that (1)
      the lower court is proceeding or is about to proceed outside of its
      jurisdiction and there is no remedy through an application to an
      intermediate court; or (2) that the lower court is acting or is about
      to act erroneously, although within its jurisdiction, and there
      exists no adequate remedy by appeal or otherwise and great
      injustice and irreparable injury will result if the petition is not
      granted.

Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky. 2004). Within the second class of

writs, we have recognized a subcategory in certain special cases:

      [I]n certain special cases this Court will entertain a petition for
      prohibition in the absence of a showing of specific great and
      irreparable injury to the petitioner, provided a substantial
      miscarriage of justice will result if the lower court is proceeding
      erroneously, and correction of the error is necessary and
      appropriate in the interest of orderly judicial administration. It
      may be observed that in such a situation the court is recognizing
      that if it fails to act the administration of justice generally will
      suffer the great and irreparable injury.

Bender v. Eaton, 343 S.W.2d 799, 801 (Ky. 1961). In Grange Mutual Insurance

Co. v. Trude, we expounded on this latter subcategory, stating “these ‘certain

special . . . cases’ are exactly that— they are rare exceptions and tend to be

limited to situations where the action for which the writ is sought would violate

the law, e.g., by breaching a tightly guarded privilege or by contradicting the

requirements of a civil rule.” 151 S.W.3d 803, 808 (Ky. 2004) (footnotes

omitted).



                                          4
      In all cases, the issuance of a writ depends on the absence of an

adequate remedy by appeal or otherwise. Bender, 343 S.W.2d at 801; see also

Henderson Cnty. Health Care Corp. v. Wilson, 612 S.W.3d 811, 816 (Ky. 2020)

(holding that “[e]ven in these special [second class writ] cases, the party

seeking a writ must show that there is no adequate remedy by appeal[]”); Indep.

Ord. of Foresters v. Chauvin, 175 S.W.3d 610, 617 (Ky. 2005) (“[w]e have tended

to apply this exception only in those limited situations where the action for

which the writ is sought would blatantly violate the law[]”). Furthermore, a writ

is an extraordinary and disfavored remedy. Kleinfeld, 568 S.W.3d at 331;

Buckley v. Wilson, 177 S.W.3d 778, 780 (Ky. 2005). Writs are reserved for

situations wherein litigants will be subjected to substantial injustice if required

to proceed. Kleinfeld at 331. Additionally, this remedy is disfavored since it

may have a tendency to interfere significantly with the proper and efficient

operation of the circuit and other courts, to short-circuit normal appeal

procedure, possibly on an abbreviated record, Bender, 343 S.W.2d at 800, and

to “magnif[y] the chance of incorrect rulings that would prematurely and

improperly cut off the rights of litigants[.]” Cox v. Braden, 266 S.W.3d 792, 795

(Ky. 2008).

                                  III.   Analysis.

      Bell’s argument that the Court of Appeals erred in failing to grant the

writ essentially boils down to its claim that the trial court failed to adhere to

the Court of Appeals’ mandate reversing the original 2017 judgment.

Additionally, Bell argues that a writ was proper to permit it to reopen discovery

                                          5
for its additional expert. While Bell cites cases from the federal and other state

courts arguing as to the trial court’s lack of jurisdiction and its, Bell’s, lack of a

remedy, our ample case law addressing writs discloses that its arguments are

without merit.

       Under the first category of writs, “jurisdiction” refers to “subject matter

jurisdiction. Appalachian Racing, 504 S.W.3d at 4; Davis v. Wingate, 437

S.W.3d 720, 725 (Ky. 2014); Goldstein v. Feeley, 299 S.W.3d 549, 552 (Ky.

2009); see also Lee v. George, 369 S.W.3d 29, 33 (Ky. 2012) (stating that “[i]n

the context of the extraordinary writs, ‘jurisdiction’ refers not to mere legal

errors but to subject matter jurisdiction[]”). No question exists that the Clay

Circuit Court has subject matter jurisdiction over this case. As to Bell’s

argument that the trial court has erroneously interpreted the Court of Appeals’

opinion in reversing the original 2017 judgment, Buckley is directly on point:

“[a] trial court, in interpreting an appellate court’s decision, is not acting

outside its jurisdiction even if its interpretation is erroneous.” 177 S.W.3d at

781.

       As to both categories of writs, Bell argues that it has no adequate remedy

by appeal. Again, Buckley is instructive. We paraphrase, that if the trial court

incorrectly interpreted the Court of Appeals’ opinion, its order limiting the

second trial to liability issues will be subject to appellate correction. See 177

S.W.3d at 781. Similarly, the failure of the trial court to open discovery or

permit additional witnesses, if error, is correctible by appellate process. Like

the plaintiff in Buckley, Bell’s inadequacy arguments center on delay and the

                                          6
practical difficulties of fading memories and witness unavailability. Id.; see

also Inverultra, S.A. v. Wilson, 449 S.W.3d 339, 347 (Ky. 2014) (stating that

“general risk of conceivable information loss, like ‘inconvenience, expense,

annoyance and other undesirable aspects of litigation,’ is simply one of the

ordinary costs of litigation, and we have held time and time again that such

costs do not make an appeal an inadequate remedy[.]”) (internal citation

omitted).

                                 IV.   Conclusion.

      The Court of Appeals’ Order denying Bell Helicopter Textron, Inc.’s

Petition for Relief in the Nature of a Writ of Mandamus is affirmed.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Casey Wood Hensley
Jason Patrick Renzelmann
Griffin Terry Sumner
Frost Brown Todd, LLC.

Honorable Oscar Gayle House

COUNSEL FOR REAL PARTIES IN
INTEREST:

Kevin Crosby Burke
Burke & Neal PLLC

Robert S. Madden
Madden Sergent PLLC

Gary Robb
Law Firm of Robb & Robb

Virginia Hamilton Snell
Wyatt, Tarrant & Combs, LLP
                                         7